Title: To James Madison from Elisha Tracy, 13 January 1809
From: Tracy, Elisha
To: Madison, James



Sir
Washington Jany. 13th ’09.

Permit me to introduce to You the bearer Capt. Chew.  He has served in the Navy of the United States & I believe with reputation & wishes to enter the service again.  He is Son to the Capt. Chew (I believe a family Connection of Yours) who Commanded an Armed Vessel of the U. States during our Revolutionary War, & lost his life, standing between his Countrys rights & our Enemies Bayonets.  I am Sir very respectfully Your humble Servt.

Elisha Tracy

